Citation Nr: 1736164	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory disability, claimed as shortness of breath.

3.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a July 2016 decision, the Board granted entitlement to service connection for coronary artery disease.  The remaining issues were remanded for additional development.

In its July 2016 decision, the Board noted that in a March 2014 rating decision, the RO denied service connection for Alzheimer's disease and dementia on the basis that those disorders were not incurred in service.  The Board noted that in May 2014, however, the Veteran had submitted an April 2014 medical opinion supporting a likelihood that his coronary artery disease caused or contributed to his dementia.  The Board concluded that with that submission, the Veteran had raised the issue of service connection for dementia as secondary to service-connected heart disease.  Because the issue of secondary service connection had not been adjudicated by the RO, the Board referred the matter for appropriate action.  Also in its July 2016 decision, the Board determined that the issue of service connection for diabetes mellitus had been raised by the record in a June 2016 statement but had not been adjudicated by the RO.  As such, the Board also referred that matter to the RO for appropriate action.  

In a January 2017 rating decision, the RO granted entitlement to service connection for diabetes mellitus type II, evaluated at 10 percent.  It does not appear, however, that the matter of service connection for dementia as secondary to a service connected disability has been addressed.  Thus, this issue is again referred for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, this matter was remanded for additional development, to include obtaining VA medical opinions regarding the Veteran's claims.  

In January and February 2017, VA opinions were obtained that found that the Veteran's diagnosed hypertension was not secondary to or aggravated by his service-connected coronary artery disease, and that his currently diagnosed chronic obstructive pulmonary disease (COPD) was not related to shortness of breath in the military.  With respect to the Veteran's claimed psychiatric disorder, to include PTSD, the examiner found that that the Veteran did not have a diagnosis of PTSD and that symptoms of anxiety and depression were likely secondary to non-service connected major cognitive disorder due to Alzheimer's disease.  The examiner also found that it was less likely as not that the Veteran's diagnosis of major neurocognitive disorder due to Alzheimer's disease began during his military service, or was otherwise causally related to experiences during service.  These opinions are similar to an opinion that was obtained in April 2015.

After these medical opinions were received, the Veteran was service-connected for multiple other service-connected disorders, to include Parkinson's disease and related conditions, as well as diabetes mellitus type II.  No opinions have been received regarding whether these newly service-connected disorders may have caused or aggravated the Veteran's diagnosed hypertension, COPD, or psychiatric conditions including anxiety and depression.  

In addition, as set forth above, the Board referred a pending claim of service connection for dementia and Alzheimer's disease, secondary to the service-connected coronary artery disease, to the RO for appropriate action.  The RO has not yet addressed that matter.  Given the findings of the 2017 examiners that the Veteran's symptoms of anxiety and depression were likely secondary to major cognitive disorder due to Alzheimer's disease, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Based on the foregoing, the Board finds that this matter should be remanded for additional action.  The RO must address the pending claim of entitlement to service connection for dementia and Alzheimer's.  In addition, the RO must seek to obtain an addendum opinion as to whether the Veteran's hypertension, respiratory condition, or diagnosed psychiatric disorders, were caused or aggravated by any newly service-connected disability, to include Parkinson's disease and related disorders, or diabetes mellitus type II.  With respect to anxiety and depression, the examiner should clarify whether the Veteran has separate diagnoses of these conditions or whether the Veteran's anxiety and depression are symptoms which are part and parcel of his neurocognitive disorder due to Alzheimer's disease.  If the former, the examiner should offer an opinion regarding whether such anxiety and depression are due to military service, including the conceded in-service military stressors acknowledged by the February 2017 VA examiner, or whether such disorders were caused or aggravated by any service-connected disabilities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After undertaking any necessary notice or development action, address the issue of entitlement to service connection for Alzheimer's and dementia, secondary to service-connected heart disease, as set forth in the Introduction portion of this decision.  

2.  Arrange for appropriate VA opinions for the purpose of determining whether the Veteran has hypertension, a respiratory disorder to include COPD, or a psychiatric disorder to include anxiety and depression, that are related to his military service or any service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have hypertension, a respiratory condition to include COPD, or a psychiatric disorder to include anxiety and depression?  If so, state the diagnosis or diagnoses.   In this regard, the examiner is requested to determine whether the Veteran has separate diagnoses of depression and anxiety (diagnosed at any time since 2013) that are separate from symptoms related to the Veteran's non-service connected neurocognitive disorder due to Alzheimer's disease.  If the Veteran is not found to have a current diagnosis of depression or anxiety, please state whether such diagnoses in the Veteran VA treatment records were made in error or if such conditions are in remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).  

(b)  Did any disorder diagnosed above have its onset during active duty, within one year of active duty, or was such condition caused or aggravated by military service or a service-connected disorder, to include Parkinson's disease and related disorders, or diabetes mellitus type II?  The examiner is requested to comment on the Veteran's service post-service medical records, VA examination reports, and lay statements submitted in connection with the claims.  

In offering any opinion, the examiner must consider lay statements regarding the incurrence of the Veteran's claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




